COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00222-CV


STEVEN M. JOHNSON AND                                            APPELLANTS
STEVEN M. JOHNSON, P.C. DBA
THE JOHNSON LAW FIRM

                                           V.

MARY MCKINNEY                                                       APPELLEE


                                       ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellants' Motion To Dismiss.”       It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                PER CURIAM

PANEL: MEIER, DAUPHINOT, and GABRIEL, JJ.

DELIVERED: October 27, 2011




                                      2